Citation Nr: 1115679	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of heat stroke, to include polycythemia, an enlarged heart, hypertension, cerebrovascular accident with paralysis of the right-sided upper and lower extremities, and paralysis of the right lung with shortness of breath.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to April 1958.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran appeared before the undersigned Veterans Law Judge via a videoconference hearing from the RO in September 2006.  The hearing transcript has been associated with the claims file.

This issue was previously before the Board in March 2007 and January 2009, at which points the case was remanded for further development.  In compliance with the most recent remand, the agency of original jurisdiction (AOJ) requested the Veteran to clarify whether his claim concerning weakness or paralysis of the upper and lower extremities was for the right or the left side, or both.  In response, in April 2009, the Veteran resubmitted March 2007 statement that he was claiming paralysis of the right side, not the left side.  As such, the issue on appeal is as stated on the first page of this decision.  

As discussed below, the AOJ substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The weight of the evidence does not establish diagnosis, treatment, or manifestations to a compensable degree for hypertension or chronic heart disease during service or within one year following separation from service.  

2.  Although the Veteran was treated for severe heat stroke during service, the weight of the evidence does not establish that he developed lasting residuals as a result of such in-service treatment, to include polycythemia, an enlarged heart, hypertension, cerebrovascular accident with paralysis of the right-sided upper and lower extremities, and paralysis of the right lung with shortness of breath, or that any such current conditions are otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of heat stroke, to include polycythemia, an enlarged heart, hypertension, cerebrovascular accident with paralysis of the right-sided upper and lower extremities, and paralysis of the right lung with shortness of breath, have not been met on either a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in October and November 2003, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  In April 2007, he was further notified of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this second letter was cured by the subsequent readjudication of the claim, to include in an August 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Additionally, the undersigned Veterans Law Judge explained the bases of the prior determinations and suggested the submission of needed evidence, e.g., a nexus and/or a firm diagnosis of hypertension within the year following separation from service, during the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor his representative have asserted any prejudice as a result of any possible notice defects in this case.  As such, the notice is adequate.

With regard to the duty to assist, the Veteran's service treatment records have not been obtained, and the National Personnel Records Center (NPRC) has indicated that they are fire-related.  In October 2003, the Veteran was requested to provide information to allow for possible reconstruction of his fire-related records, and advised of alternate sources of evidence that could be submitted to substantiate his claim, including but not limited to lay statements.  In response, the Veteran provided information concerning his unit and treatment during service.  Using this information, in December 2003, the AOJ obtained morning reports from the Veteran's unit for the period from July through September 1956, but treatment records from the 44th MASH, APO 24, were unavailable.  The Board notes that the Veteran initially asserted that the morning reports were incorrect, claiming that they show that he was hospitalized on August 26, 1956.  See November 2005 statement.  However, there is no indication of treatment on that date, and no other indication that the morning reports are otherwise incorrect or incomplete.  In fact, the Veteran later relied on the morning reports to confirm his treatment during service.  See, e.g., November 2007 statement.  The Veteran has also submitted several lay statements in an attempt to corroborate his in-service treatment.  In response to the March 2007 Board remand, the AOJ also requested the Veteran's service treatment records from the NPRC, and was informed that no such records were available.  

Although the claims file does not include a formal determination that the Veteran's service treatment records were determined to be unavailable, there is no indication that such records may be obtained from any other alternate source.  Moreover, as discussed below, the morning reports confirm that the Veteran was hospitalized for four days in August 1956 while in Korea, and the Board concedes that he was treated for severe heat stroke at that time.  The Veteran is competent to testify to what his military providers told him, and such evidence has been considered.  However, the Veteran has not claimed that he was diagnosed with any chronic condition as a result of heat stroke during service.  Rather, as discussed below, he asserts that he developed hypertension and heart problems in the year following service, which he believes led to all of the other claimed residuals of heat stroke.  Accordingly, there is no indication that any further attempts to obtain the Veteran's service treatment records would result in any further evidence to substantiate his claim.  As such, the Veteran has not been has not been prejudiced by the lack of any such records, and this remand directive has been substantially completed. 

Concerning post-service treatment records, all identified and available records have been obtained and considered.  In compliance with the March 2007 Board remand, records relating to his disability benefits from the Social Security Administration (SSA) were obtained and associated with the claims file.  The Board notes that the AOJ attempted to obtain records dated in the 1980s from several private providers in 2009, and negative responses were received from these providers.  However, treatment records dated from 1980 forward, including the identified treatment from private providers and hospitals in 1980, 1983, and 1986, are included in the records obtained from the SSA.  Additionally, while the Veteran has reported treatment by two private providers starting in 1958 or 1959, he indicated that he attempted to obtain such records, but the providers are deceased and their records are no longer available.  VA treatment records dated in 2003 and 2009 have also been associated with the claims file.  While it appears that there may be outstanding VA and private treatment records dated since 2003, there is no indication that any such records would have any effect on the outcome of the Veteran's claim.  In particular, the Veteran claims that his residuals of heat stroke manifested on or before April 1986, and he testified in September 2006 that none of his treating providers has told him that his conditions are related to his heat stroke.  Accordingly, all pertinent, available treatment records have been obtained and considered, and no further development is necessary in this regard.  

With respect to a nexus, the Veteran has submitted a November 2006 private opinion that he developed hypertension as a result of service.  Although the Veteran was not afforded a VA examination, the Board forwarded the entire claims file to a specialist with the Veterans' Health Administration (VHA) for a medical opinion in 2008.  The Board notes that the VHA specialist does not appear to have reviewed the medical records from the 1980s, as he stated that the available treatment records only date from 2003.  However, the specialist considered the Veteran's contentions concerning the development of hypertension and resulting brainstem stroke and residuals in the 1980s, as well as a summary of treatment his during the 1980s.  The VHA specialist also considered the objective findings concerning organ damage in 2003, as well as pertinent medical literature.  

The Veteran has not been prejudiced by any defects in the VHA opinion, and no further medical evidence is necessary for a fair adjudication of his claim., as the competent and credible evidence of record fails to indicate that the claimed conditions may be related to any incident during service.  Specifically, as discussed below, the Board finds the reports by the Veteran and other lay witnesses of treatment for hypertension starting within the year following service, or prior to 1980, to be not credible, as they are inconsistent with the medical evidence of record.  Additionally, VA and private treating providers have indicated on several occasions that the Veteran's polycythemia, hypertension, and enlarged heart, with subsequent cerebral vascular accident and resulting right-sided paralysis of the extremities and lung, are related to workplace carbon monoxide poisoning.

In summary, for all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II . Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including hypertension, cardiovascular-renal disease, and certain other chronic heart diseases, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Where service connection is not warranted based on a regulatory presumption for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established through continuity of symptomatology based on competent medical or lay evidence.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Where service treatment records appear to have been destroyed due to no fault of the claimant, as here, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In this case, the Veteran reports that he was hospitalized for severe heat stroke in August 1956 during military service in Korea.  He contends that this condition had lasting effects on his circulatory system, including the kidneys, resulting in his current disabilities.  Specifically, the Veteran asserts that he developed heart abnormalities and hypertension, requiring continuous monitoring and medication, in 1958 or 1959, or within one year after his discharge from service.  The Veteran further asserts that this long-standing hypertension resulted in treatment for polycythemia and enlarged heart in early 1980, followed by a cerebral vascular accident (brainstem stroke) in April 1986 as a result of hypertension.  He has had paralysis and/or weakness of the right-side upper and lower extremities, as well as right lung paralysis with shortness of breath, since that time.  See, e.g., statements dated in October 2003 and December 2008; September 2006 hearing transcript.

With respect to an in-service incident, the Board concedes that the Veteran was treated for severe heat stroke in August 1956.  In this regard, the Veteran has reported being hospitalized for 4, 6, or 11 days at varying points in the appeal, all starting on August 2 or 3, 1956.  While service treatment records are unavailable, the morning reports confirm that he was hospitalized from August 2 to August 6, 1956.  This is generally consistent with the Veteran's assertions.  Further, a lay witness (A.N.) who knew the Veteran's mother stated in February 2005 that his mother told her that he was in the hospital with heat stroke while he was in service.  

The Board will first address presumptive service connection, as the Veteran asserts that he was first diagnosed and treated for hypertension and heart abnormalities within one year after his discharge from service.  In this regard, the Veteran states that he was treated by two private providers beginning in 1958 or 1959, both of whom are now deceased.  He states that Dr. M told him that his blood pressure was abnormally high for a 21-year-old, and that Dr. H prescribed a diuretic for treatment shortly thereafter.  See, e.g., October 2005 statement.  The Veteran has also submitted lay statements dated from 2005 forward from his wife (who has known him since 1959), from a fellow patient of Dr. H in the summer of 1958 (I.Q.), and from an employee of Dr. H from 1959 to 1964 (J.W.).  These statements generally indicate that the Veteran was treated for hypertension and heart problems and had been monitoring his blood pressure since 1958 or 1959.  The Veteran's daughters have also stated that he has had high blood pressure as long as they can remember.  

The Veteran is competent to report the timing of his initial diagnosis and treatment for hypertension.  Similarly, the Veteran's wife, children, and other lay witnesses, including the employee of one of his private providers, are competent to testify as to their memories of his treatment for blood pressure shortly after service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds the lay statements to this effect to be not credible.  In addition to the lack of contemporaneous medical evidence, these statements are inconsistent with the medical evidence that has been obtained, and they were made under circumstances indicating bias or interest.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (witness credibility may be impeached by a showing of interest, bias, or inconsistent statements).  

Specifically, private treatment records dated in May 1980 reflect that the Veteran denied any high blood pressure or heart disease prior to March 1980.  He was noted to have "had only heat stroke when he was in Korea," with "no other serious medical diseases" until he began having angina in March 1980.  Treatment records from Dr. S in March 1980 are generally consistent with this summary.  After testing including an EKG, the Veteran was diagnosed in June 1980 with polycythemia, secondary, with secondary cardiomegaly (enlarged heart) and impending failure.  The Veteran was cautioned at that time about the possibility of carboxyhemoglobin being produced by working in heavy equipment for many hours over many days of the week and possible leaking exhaust producing secondary polycythemia and secondary cardiomegaly and heart failure.  See records from Dr. D.H., United Hospital Center (UHC), and Braxton County Memorial Hospital (Braxton).

Private treatment records dated in November 1983 indicate that the Veteran was being followed for polycythemia, he was doing well without significant symptoms, and he was without any medications until 1-2 weeks ago, when he was found to be severely hypertensive.  At that time, previous medical history was noted to be significant for polycythemia and congestive heart failure, with no mention of heat stroke.  An intravenous urogram showed kidney function within normal limits bilaterally.  The Veteran was diagnosed with uncontrolled hypertension and nephropathy as secondary to hypertension.  See records from Dr. D.H. and UHC.

In April 1986, the Veteran was hospitalized for acute cerebrovascular accident with right hemiparesis, paralysis, and uncontrolled hypertension.  He denied any current medications.  Previous medical history was recorded as hospitalization in 1955 for heat stroke and hospitalization in 1980 for enlarged heart and high blood pressure.  The Veteran reported being told in 1980 that he had polycythemia from inhaling diesel smoke, and that he took medications for high blood pressure for 18 months until they were discontinued by his provider.  The Veteran also reported being hospitalized and evaluated for kidneys passing blood in 1983 due to lead poisoning from paints.  Dr. D.H. noted that the Veteran had been in good health for most of his life, with a problem with carbon monoxide poisoning for a long period of time, with congestive heart failure, and no positive findings thereafter.  Dr. D.H. further noted that the Veteran was admitted several years later for severe hypertension, when he was started on antihypertensive treatment, responded well, and was discharged home.  See records from Dr. D.H., UHC, and Braxton.  

Private treatment records from Dr. D.H. dated from December 1999 through February 2003 reflect continued treatment for chest pain, angina, high blood pressure, and coronary artery disease.  VA treatment records dated in 2003 again record polycythemia due to long-term environmental exposure to diesel fuel.

In summary, private treatment records dated from 1980 through 1986 reflect that the Veteran was not diagnosed with hypertension or chronic heart disease until 1980, many years after discharge from service.  He also denied any medications prior to that time, and he was not on medication continuously during the period from 1980 to 1986.  The Board finds these statements made by the Veteran for medical treatment purposes to be more probative than the lay statements submitted during the current appeal, or from 2003 forward.  The Veteran had a strong motive to tell the truth to his private providers in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, they were not made under circumstances indicating interest or bias, or within the context of the Veteran's claim for VA compensation and the denial of such claim.

The Board notes that the Veteran has submitted a November 2006 opinion from a private physician indicating that "there is reason to believe" that he developed high blood pressure during military service.  This physician reasoned that the Veteran did not have high blood pressure prior to service, he had high blood pressure when he was discharged from service, and he was treated for hypertension and enlarged heart in 1980.  However, this opinion is based upon an inaccurate factual premise, as the Board has found the reports of high blood pressure or hypertension shortly after discharge from service to be not credible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  Further, although this physician stated that he reviewed the medical records, his opinion does not reflect consideration of the reported lack of treatment for high blood pressure or other serious diseases prior to 1980, or the long-term carbon monoxide exposure.  Therefore, this opinion carries no weight. 

For the foregoing reasons, the Board finds that the weight of the competent and credible evidence reflects fails to establish that the Veteran's hypertension or chronic heart disease was diagnosed or manifested to a degree of at least 10 percent within one year following his discharge from service.  Therefore, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board will now address direct service connection.  In this regard, the Veteran has not claimed that he was diagnosed with any lasting residuals of heat stroke during service.  Rather, the Veteran stated in October 2005 that the military provider who treated him for heat stroke explained that his veins had shrunk to the point that blood was not circulating sufficiently to cool his body, and he would not be released until his skin was moist and his kidneys no longer needed monitoring.  Similarly, A.N. stated in February 2005 that the Veteran's mother had told her that he may be released from service early because there may be serious effects from the heat stroke.  The Veteran is competent to report what his military provider told him about his treatment during service, and there is no indication that this testimony, or the statement by A.N., is not credible.  However, while there may have been a risk of lasting effects due to heat stroke, this does not establish that there actually were any manifestations or diagnosis of a resulting disability during service.  Indeed, the Veteran continued to serve for almost two years afterwards, or until April 1958.

Furthermore, the Veteran testified in September 2006 that none of his treating providers have ever told him that his hypertension, heart problems, or stroke in 1986 were related to the heat stroke during service.  They just told him to watch his blood pressure.  Rather, the Veteran testified that he "assume[d]" that the problems with his veins during service (as his military provider described to him) would have an effect on his blood pressure and heart for years to come.  The Veteran is not competent to testify as to the causation of his claimed residuals of heat stroke, including hypertension, heart conditions, and cerebrovascular accident and resulting paralysis.  Rather, these questions require specialized knowledge, training, or experience due to the complex nature of these body systems and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.

The Veteran has submitted two Internet articles in support of his contention.  An article concerning heat stroke indicates that there must be immediate treatment to avoid permanent organ damage.  An article concerning hypertension generally indicates that hypertension can be caused by damage to organs, including the kidneys, and renal hypertension is usually suspected when high blood pressure is found in a young individual, or with new onset of high blood pressure in an older individual.  While medical articles are instructive as a general matter, they do not account for other contributing factors in a particular case, such as the Veteran's long-term exposure to carbon monoxide, lead paint, and lack of diagnosis or treatment for hypertension or other serious medical condition for many years after service.  Cf. Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that there is at least "plausible causality" based upon objective facts in a case). 

The September 2006 private physician's opinion submitted by the Veteran does not provide any statement concerning the possible relationship, if any, between his in-service heat stroke and his current hypertension or other claimed conditions.  

In contrast, in a September 2008 opinion, a VHA specialist opined that heat stroke is not related to the Veteran's development of either hypertension or atherosclerotic heart disease.  The specialist acknowledged that heat stroke develops through dehydration and overeating, which can be fatal and lead to multisystem organ failure in extreme cases.  However, he found that there was no evidence of residual organ damage in the Veteran's case, based on cardiac and blood test results contained in VA treatment records dated in 2003.  The specialist also noted that the Veteran developed hypertension and resultant brainstem stroke, atherosclerotic heart disease, heart failure more than 30 years after his heat stroke in 1956.  Although the VHA specialist stated that treatment records were only available since 2003, he referenced treatment in the 1980s, and the opinion request had summarized the Veteran's contentions, as well as diagnoses and treatment in 1980 and 1986.  The specialist further noted that a search of current medical literature revealed no evidence of a connection between heat stroke and hypertension or atherosclerosis, and the prevalence of both hypertension and atherosclerosis increase with age.  

As discussed above, the Veteran's private treating providers have indicated that his hypertension and heart problems beginning in March 1980 were related to long-term carbon monoxide exposure from his post-service employment.  Further, while the Veteran was noted to have had a heat stroke in the 1950s, he was also noted to have no other serious medical disease (such as organ damage), and no high blood pressure or heart disease prior to 1980.  See records from Dr. D.H., UHC, and Braxton; VA treatment records dated in 2003.  The only documented post-service kidney symptoms were in November 1983, when the Veteran was noted to have uncontrolled hypertension and nephropathy as secondary to hypertension, with a previous medical history of polycythemia due to carbon monoxide poisoning and congestive heart failure.  There is no indication that the hypertension was caused by any kidney damage, as claimed by the Veteran.  See id.

Accordingly, for the foregoing reasons, the weight of the evidence fails to establish chronic residuals of heat stroke, to include polycythemia, an enlarged heart, hypertension, cerebrovascular accident with paralysis of the right-sided upper and lower extremities, and paralysis of the right lung with shortness of breath.  Further, the Veteran is not entitled to service connection based on continuity of symptomatology, as the weight of the evidence shows that he was first diagnosed and treated for hypertension and the other claimed conditions many years after service.  There is also no competent evidence of record that the claimed conditions were otherwise incurred or aggravated during service.  As such, service connection is not warranted on a direct basis.  See 38 C.F.R. §§ 3.303(b)&(d), 3.304.  










(CONTINUED ON NEXT PAGE)



As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.



ORDER

Service connection for residuals of a heat stroke, to include polycythemia, an enlarged heart, hypertension, cerebrovascular accident with paralysis of the right-sided upper and lower extremities, and paralysis of the right lung with shortness of breath, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


